Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Claims 1-3 and 5 in the reply filed on 03 August 2021 is acknowledged.  The traversal is on the ground(s) that the PCT standar.  This is not found persuasive because the features found to be in common among the identified groups of inventions are taught by US 6,592,672 to D. Mizuno (see discussion re: Mizuno as stated in the Requirement mailed 03 June 2021), and therefore do not constitute a special technical feature which makes a contribution over the art as required by PCT Rule 13.2.  Accordingly, the two groups of inventions lack unity.  Moreover, Applicant has not refuted the assertions re: the disclosure of Mizuno.
The requirement is still deemed proper and is therefore made FINAL.
Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 29 October 2020, 18 May 2021, and 03 August 2021 have been considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2 641 661 to Pettersson et al. (“Pettersson”).
	With regard to Claims 1 and 5, Pettersson teaches a painting device and method of operation wherein demarcated regions of an object to be painted are identified and inform the painting process via spatial referencing thereof (see Abstract; FIGs. 1-12).  In embodiments the painting operation is conducted by a plurality of nozzles which dispense paint with characteristics determined by the region on which they are painting (see ¶¶ [0162]-[0163]).  Such characteristics are determined by factors such as region size and shape, and nozzle ejection characteristics such as distance and the nature of paint ejection (e.g. uninterrupted or pulsed, aspirated or jetted) are adjusted accordingly (see ¶¶ [0029], [0034], [0041], [0052], [0055]-[0060]).  Regions of the object to be painted can be defined naturally or artificially (see ¶ [0165]).
	Pettersson is replete with disclosure of computer-assisted performance and/or automation of each step of the process disclosed therein, as claimed (see Abstract; ¶¶ [0037]-[0040], [0049], [0071], [0096], [0119]; Claim 1).
	In the process of Pettersson, nozzle distance is a property that is measured and controlled, during painting operations (see ¶¶ [0038]-[0039], [0057]-[0058]) and mention is made of centimeter-scale accuracy (see ¶ [0060]); however the reference does not expressly teach the claimed nozzle distance.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have conducted the method of Pettersson as claimed either throughout the course of routine experimentation/optimization and/or in the practice of creating a design with features requiring close delivery of paint.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736.  The examiner can normally be reached on 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.